UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-26330 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 23-2119058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gbraltar Road, Horsham,PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 682-2500 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange act. Large Accelerated filer Accelerated Filer Non-accelerated FilerSmaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of May 7, 2010, 3,555,049 shares of the registrant’s Common Stock, par value $.01 per share, were outstanding. 1 ASTEA INTERNATIONAL INC. FORM 10-Q QUARTERLY REPORT INDEX Page No. 1 Facing Sheet 2 Index PART I - FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Consolidated Statements of Cash Flows (unaudited) 5 Consolidated Statements of Stockholders’ Equity 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 23 Item 4T. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1A. Risk Factors 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS ASTEA INTERNATIONAL INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Receivables, net of reserves of $189,000 (unaudited) and Prepaid expenses and other Total current assets Property and equipment, net Intangibles, net Capitalized software, net Goodwill Other long-term restricted cash Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenues Total current liabilities Long-term liabilities: Deferred tax liability Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized; issued and outstanding 826,000 Common stock $.01 par value, 25,000,000 shares authorized; issued 3,597,000 and 3,596,000 and outstanding 3,555,000 and 3,554,000 Additional paid-in capital Accumulated deficit, including accumulated comprehensive loss of of $332,000 and $452,000 (25,328,000 ) (24,355,000 ) Less:treasury stock at cost, 42,000 shares (208,000 ) (208,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 ASTEA INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues: Software license fees $ $ Services and maintenance Total revenues Costs and expenses: Cost of software license fees Cost of services and maintenance Product development Sales and marketing General and administrative Total costs and expenses (Loss) from operations ) ) Interest income, net (Loss) before income taxes ) ) Income tax expense Net (loss) $ ) $ ) Preferred dividend Net (loss) allocable to common stockholders $ ) $ ) Net (loss) $ )) $ ) Cumulative translation adjustment and unrealized gain on investment Comprehensive (loss) $ ) $ ) Basic and diluted (loss) per share $ ) $ ) Weighted average shares outstanding used in computing basic and diluted (loss) per share See accompanying notes to the consolidated financial statements. 4 ASTEA INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization (Decrease) increase in allowance for doubtful accounts ) Stock based compensation Changes in operating assets and liabilities: Receivables ) Prepaid expenses and other ) ) Accounts payable and accrued expenses Deferred revenues Deferred tax Other assets ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Sale of short term investments Purchase of short term investments ) - Purchases of property and equipment ) ) Capitalized software development costs ) ) Decrease of restricted cash Net cash (used in) provided by investing activities ) Cash flows from financing activities Exercise of stock option - Dividend payments on preferred stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements. 5 ASTEA INTERNATIONAL INC., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2010 (Unaudited) For the Year Ended December 31, Convertible preferred stock Balance, beginning and end of period $ $ Commonstock Balance, beginning and end of period Additional paid-in-capital Balance, beginning of period Exercise of stock options - Dividends paid (45,000 ) (180,000 ) Stock based compensation Balance, end of period Accumulated deficit Balance, beginning of period (24,355,000 ) (23,662,000 ) Net loss (1,093,000 ) (899,000 ) Other comprehensive loss: Net unrealized gain (loss) on investments available for sale (6,000 ) Translation adjustments Comprehensive loss (973,000 ) (693,000 ) Balance, end of period (25,328,000 ) (24,355,000 ) Treasury stock, at cost Balance, beginning and end of period (208,000 ) (208,000 ) Total stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 6 Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Continued) ASTEA INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The consolidated financial statements at March 31, 2010 and for the three month periods ended March 31, 2010 and 2009 of Astea International Inc. and subsidiaries (“Astea” or the "Company") are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.The following unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto, included in the Company’s latest annual report (Form 10-K) and our Form 10-Q’s for the quarters ended March 31, 2009, June 30, 2009 and September 30, 2009.The interim financial information presented is not necessarily indicative of results expected for the entire year ending December 31, 2010. 2.RECENTLY ADOPTED ACCOUNTING GUIDANCE In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance on the consolidation of variable interest entities, which is effective for us beginning January1, 2010. The new guidance requires revised evaluations of whether entities represent variable interest entities, ongoing assessments of control over such entities, and additional disclosures for variable interests.Adoption of this new guidance has not had a material impact on our financial statements. In January 2010, the FASB issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosure on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of fair value measurements hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance became effective for us with the reporting period beginning January 1, 2010, except for the disclosure on the roll forward activities for Level 3 fair value measurements, which will become effective for the reporting period beginning January 1, 2011. Other than requiring additional disclosures, adoption of this new guidance did not have a material impact on our financial statements. 3.RECENT ACCOUNTING GUIDANCE NOT YET ADOPTED In October 2009, the FASB issued authoritative guidance on revenue recognition that will become effective for us beginning January1, 2011, with earlier adoption permitted.Under the new guidance, arrangements that include tangible products that have software components that are essential to the functionality of the tangible product will no longer be within the scope of the software revenue recognition guidance.Software-enabled products will now be subject to other relevant revenue recognition guidance.Additionally, the FASB issued authoritative guidance on revenue arrangements with multiple deliverables that are outside the scope of the software revenue recognition guidance. Under the new guidance, when vendor specific objective evidence or third party evidence for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of 7 revenue recognition.We believe adoption of this new guidance will not have a material impact on our financial statements. 4.FAIR VALUE OF FINANCIAL INSTRUMENTS The cash and cash equivalents, trade accounts receivable, other assets, trade accounts payable, and accrued expenses carrying amounts at face value approximate fair value because of the short maturity of these instruments. The investments in debt securities classified as available for sale are measured using quoted market prices multiplied by the quantity held where quoted market prices were available. The fair value of goodwill is determined by estimating the expected present value of future cash flows without reference to observable market transactions. 5.INVESTMENTS AVAILABLE FOR SALE The Company defines the fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company accounts for certain assets and liabilities at fair value.The hierarchy below lists three levels of fair value based on the extent to which inputs in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety.These levels are: 1. Level 1 – valuations based on quoted prices in active markets for identical assets that the Company has the ability to access. Our Level 1 investments primarily include exchange-traded mutual funds and corporate fixed income bonds. 2. Level 2 – valuations based on inputs on other than quoted prices included within level 1, that are observable for the asset or the liability, either directly or indirectly. 3. Level 3 - valuations based on inputs that are unobservable for the asset or the liability measurement. On March 31, 2010 and December31, 2009 the fair value for all of the Company’s investments was determined based upon quoted prices in active markets for identical assets (Level 1). The carrying amount, gross unrealized holding gains, gross unrealized holding losses, and fair value of available-for-sale debt securities by major security type and class of security at March 31, 2010 and December 31, 2009 were as follows: 8 Aggregate cost basis Gross unrealized holding gains Gross unrealized holding (losses) Aggregate fair value At March 31, 2010 Available-for-sale: Corporate Fixed Income Bonds $ — ) Mutual Funds — $ ) At December 31, 2009 Available-for-sale: Corporate Fixed Income Bonds $ — ) Mutual Funds — ) $ — ) 6.INCOME TAX The Company has identified its federal tax return and its state returns in Pennsylvania and California as “major” tax jurisdictions.Based on the Company’s evaluation, it has been concluded that there are no significant uncertain tax positions requiring recognition in the Company’s financial statements.The Company’s evaluation was performed for tax years ended 2004 through 2009, the only periods subject to examination. The Company believes that its income tax positions and deductions will be sustained on audit and does not anticipate any adjustments that will result in a material change to its financial position.Accordingly, the Company did not record a cumulative effect adjustment for uncertain tax positions. The Company’s policy for recording interest and penalties associated with audits is to record such items as a component of income before income taxes.Penalties are recorded in general and administrative expenses and interest paid or received is recorded in interest expense or interest income, respectively, in the statement of operations.For the first quarter 2010, there was no interest or penalties related to the settlement of audits. At March 31, 2010, the Company maintains a 100% valuation allowance for its remaining deferred tax assets, based on the uncertainty of the realization of future taxable income. In 2008, the Israel Taxing Authority “ITA” notified the Company that it intends to re-examine a 2002 transaction that it had previously approved. The Company is vigorously defending itself in court and based on information to date, does not expect this issue to result in any additional tax to the Company.It is the opinion of the Company based on current information that this matter will not have a material impact on its financial condition or results of operations. 7.STOCK BASED COMPENSATION The Company records stock based compensation using the modified prospective transition method.Under this method, compensation costs recognized in the first three months of 2010 include (a) compensation costs for all share-based payments granted to employees and directors prior to, but not yet vested as of January 1, 2006, based on the grant date value estimated and (b) compensation cost for all share-based payments granted subsequent to January 1, 2006, based on the grant date fair value. The Company estimates the fair value of stock options granted using the Black-Scholes-Merton (Black-Scholes) option-pricing formula and amortizes the estimated option value using an accelerated amortization method where each option grant is split into tranches based on vesting periods.The Company’s expected term represents the period that the Company’s share-based awards are expected to be outstanding and was determined based on 9 historical experience regarding similar awards, giving consideration to the contractual terms of the share-based awards and employee termination data.Executive level employees who hold a majority of options outstanding, and non-executive level employees each have similar historical option exercise and termination behavior and thus were grouped for valuation purposes.The Company’s expected volatility is based on the historical volatility of its traded common stock and places exclusive reliance on historical volatilities to estimate our stock volatility over the expected term of its awards.The Company has historically not paid dividends to common stockholders and has no foreseeable plans to issue dividends.The risk-free interest rate is based on the yield from the U.S. Treasury zero-coupon bonds with an equivalent term. As of March 31, 2010, the total unrecognized compensation cost related to non-vested options amounted to $401,000, which is expected to be recognized over the options’ average remaining vesting period of 2.51 years.No income tax benefit was realized by the Company in the three months ended March 31, 2010. Under the Company’s stock option plans, option awards generally vest over a four year period of continuous service and have a 10 year contractual term.The fair value of each option is amortized on a straight-line basis over the option’s vesting period.The fair value of each option is estimated on the date of grant using the Black-Scholes option valuation model. There were 15,000 options granted during the first three months of 2010.During the same period in 2009, the Company granted no options. Activity under the Company’s stock option plans is as follows: OPTIONS OUTSTANDING Shares Wtd. Avg. Exercise Price Per Share Balance, December 31, 2009 $ Granted Forfeited (2,000 ) Exercised (1,000 ) Expired (4,000 ) Balance, March 31, 2010 $ The following table summarizes outstanding options under the Company’s stock options plans as of March 31, 2010. Number of Shares Weighted Average Exercise Price Per Share Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value Outstanding Options $ - Ending Vested and Expected to Vest $ - Options Exercisable $ - 8. LOSS PER SHARE Earnings per share is computed on the basis of the weighted average number of shares and common stock equivalents outstanding during the period.In the calculation of diluted earnings per share, shares outstanding are adjusted to assume conversion of the Company’s non-interest bearing convertible stock and exercise of options as if they were dilutive.In the calculation of basic earnings (loss) per share, weighted average numbers of shares outstanding are used as the denominator. 10 For the three months ended March 31, 2010, the Company had a net loss.In 2010 there were 1,000 net additional dilutive shares assumed to be converted at an average exercise price of $3.30.In addition, 100% of the outstanding convertible preferred stock of 826,000 shares were eligible to be converted into common stock. For purposes of this calculation, if converted, it would have been assumed that they were converted into common stock and the related dividends were not paid.However, all options outstanding at March 31, 2010 and 2009 to purchase shares of common stock and shares of common stock issued on the assumed conversion of the eligible preferred stock were excluded from the diluted loss per common share calculation as the inclusion of these options would have been antidilutive. In the calculation of basic earnings per share, weighted average numbers of shares outstanding are used as the denominator.The Company had a net loss allocable to the common stockholders for the three months ended March 31, 2010 and March 31, 2009.Loss per share is computed as follows: Three Months Ended March 31, Numerator: Net loss allocable to common stockholders $ ) $ ) Denominator: Weighted average shares used to compute net loss allocable to common stockholders per common share-basic Effect of dilutive stock options - - Weighted average shares used to compute net loss allocable to common stockholders per common share-dilutive Basic net loss per share to common stockholders $ ) $ ) Dilutive net loss per share to common stockholders $ ) $ ) 9.MAJOR CUSTOMERS For the three months ended March 31, 2010 and 2009 there was one customer that accounted for 15% and 11%, respectively of total revenues.At March 31, 2010 and December 31, 2009, one customer accounted for 16% and 13%, respectively of total accounts receivable. 11 10.GEOGRAPHIC SEGMENT DATA The Company and its subsidiaries are engaged in the design, development, marketing and support of its service management software solutions.Substantially all revenues result from the license of the Company’s software products and related professional services and customer support services.The Company’s chief executive officer reviews financial information presented on a consolidated basis, accompanied by disaggregated information about revenues by geographic region for purposes of making operating decisions and assessing financial performance.Accordingly, the Company considers itself to have three reporting segments as follows: For the Three Months Ended, March 31, March 31, Revenues: Software license fees United States Domestic $ $ Export - - Total United States software license fees Europe Asia Pacific Total foreign software license fees Total software license fees Services and maintenance United States Domestic Export - - Total United States service and maintenance revenue Europe Asia Pacific Total foreign service and maintenance revenue Total service andmaintenance revenue Totalrevenue $ $ Net loss United States $ ) $ ) Europe (113,000 ) (225,000 ) Asia Pacific (37,000 ) Net loss $ ) $ ) 12 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS Overview This document contains various forward-looking statements and information that are based on management's beliefs, assumptions made by management and information currently available to management.Such statements are subject to various risks and uncertainties, which could cause actual results to vary materially from those contained in such forward-looking statements.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, expected or projected.Certain of these, as well as other risks and uncertainties are described in more detail herein and in Astea International Inc.’s (“Astea or the Company”) Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Astea is a global provider of service management software that addresses the unique needs of companies who manage capital equipment, mission critical assets and human capital.Clients include Fortune 500 to mid-size companies which Astea services through company facilities in the United States, United Kingdom, Australia, Japan, the Netherlands and Israel.Since its inception in 1979, Astea has licensed applications to companies in a wide range of sectors including information technology, telecommunications, instruments and controls, business systems, and medical devices. Astea Alliance, the Company’s service management suite of solutions, supports the complete service lifecycle, from lead generation and project quotation to service and billing through asset retirement.It integrates and optimizes critical business processes for Contact Center, Field Service, Depot Repair, Logistics, Professional Services, and Sales and Marketing.Astea extends its application with portal, analytics and mobile solutions.Astea Alliance provides service organizations with technology-enabled business solutions that improve profitability, stabilize cash-flows, and reduce operational costs through automating and integrating key service, sales and marketing processes. Marketing and sales of licenses, service and maintenance related to the Company’s legacy system DISPATCH-1® products are limited to existing DISPATCH-1 customers. FieldCentrix On September 21, 2005, the Company, through a wholly owned subsidiary, FC Acquisition Corp., acquired substantially all of the assets of FieldCentrix Inc., the industry’sleading mobile field force automation company.FieldCentrix develops and markets mobile field service automation (FSA) systems, which include the wireless dispatch and support of mobile field technicians using portable, hand-held computing devices.The FieldCentrix offering has evolved into a leading complementary service management solution that runs on a wide range of mobile devices (handheld computers, laptops and PC’s, and Pocket PC devices), and integrates seamlessly with popular CRM and ERP applications.FieldCentrix has licensed applications to Fortune 500 and mid-size companies in a wide range of sectors including HVAC, building and real estate services, manufacturing, process instruments and controls, and medical equipment. Critical Accounting Policies and Estimates The Company’s significant accounting policies are more fully described in its Summary of Accounting Policies, Note 2, in the Company’s 2009 Annual Report on Form 10-K.The preparation of financial statements in conformity with accounting principles generally accepted within the United States requires management to make estimates and assumptions in certain circumstances that affect amounts reported in the accompanying financial statements and related notes.In preparing these financial statements, management has made its best estimates and judgments of certain amounts included in the financial statements, giving due consideration to materiality.The Company does not believe there is a great likelihood that materially different amounts would be reported related to the accounting policies described below; however, application of these accounting policies involves the exercise of judgments and the use of assumptions as to future uncertainties and, as a result, actual results could differ from these estimates. 13 Principles of Consolidation The consolidated financial statements include the accounts of Astea International Inc. and its wholly owned subsidiaries and branches. All significant intercompany accounts and transactions have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.Significant assets and liabilities that are subject to estimates include allowances for doubtful accounts, goodwill and other acquired intangible assets, deferred tax assets and certain accrued and contingent liabilities. Revenue Recognition Astea’s revenue is principally recognized from two sources: (i) software licensing arrangements and (ii) services and maintenance. The Company markets its products primarily through its direct sales force and resellers.Software license agreements do not provide for a right of return, and historically, product returns have not been significant. Astea recognizes revenue from software license sales when all of the following criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the license fee is fixed and determinable and the collection of the fee is probable.We utilize written contracts as a means to establish the terms and conditions by which our products support and services are sold to our customers.Delivery is considered to have occurred when title and risk of loss have been transferred to the customer, which generally occurs after a license key has been delivered electronically to the customer.Revenue for arrangements with extended payment terms is recognized when the payments become due, provided all other revenue recognition criteria are satisfied.If collectability is not considered probable, revenue is recognized when the fee is collected.Our typical end user license agreements do not contain acceptance clauses.However, if acceptance criteria is required, revenues are deferred until customer acceptance has occurred. Astea allocates revenue to each element in a multiple-element arrangement based on the elements’ respective fair value, determined by the price charged when the element is sold separately.Specifically, Astea determines the fair value of the maintenance portion of the arrangement based on the price, at the date of sale, if sold separately, which is generally a fixed percentage of the software license selling price.The professional services portion of the arrangement is based on hourly rates which the Company charges for those services when sold separately from software.If evidence of fair value of all undelivered elements exists, but evidence does not exist for one or more delivered elements, then revenue is recognized using the residual method.If an undelivered element for which evidence of fair value does not exist, all revenue in an arrangement is deferred until the undelivered element is delivered or fair value can be determined. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. The residual value, after allocation of the fee to the undelivered elements based on vendor specific objective evidence (VSOE) of fair value, is then allocated to the perpetual software license for the software products being sold.The Company’s policy is to recognize expenses as incurred when revenues are deferred in connection with transactions where VSOE cannot be established for an undelivered element. Accordingly, all costs associated with the contracts are recorded in the period incurred, which may differ from the period in which revenue is recognized. When appropriate, the Company may allocate a portion of its software revenue to post-contract support activities or to other services or products provided to the customer free of charge or at non-standard rates when provided in conjunction with the licensing arrangement.Amounts allocated are based upon standard prices charged for those services or products which, in the Company’s opinion, approximate fair value.Software license fees for resellers or other members of the indirect sales channel are based on a fixed percentage of the Company’s standard prices.The Company recognizes software license revenue for such contracts based upon the terms and conditions provided by the reseller to its customer. 14 Revenue from post-contract support is recognized ratably over the term of the contract, which is generally twelve months on a straight-line basis.Consulting and training service revenue is generally unbundled and recognized at the time the service is performed. Deferred revenue represents payments or accounts receivable from the Company’s customers for amounts billed in advance. If we were to change our pricing approach in the future, this could affect our revenue recognition estimates, in particular, if bundled pricing precludes establishment of VSOE. For the three months ended March 31, 2010 and 2009, the Company recognized $4,690,000 and $4,784,000, respectively, of revenue related to software license fees and services and maintenance. We present taxes assessed by a governmental authority including sales, use, value added and excise taxes on a net basis and therefore the presentation of these taxes is excluded from our revenues and is included in accrued expenses in the accompanying consolidated balance sheets until such amounts are remitted to the taxing authority. Reimbursable Expenses The Company charges customers for out-of-pocket expenses incurred by its employees during the performance of professional services in the normal course of business.Billings for out-of-pocket expenses that are reimbursed by the customer are to be included in revenues with the corresponding expense included in cost of services and maintenance. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Investments Available for Sale Investments that the Company designated as available-for-sale are reported at fair value, with unrealized gains and losses, net of tax, recorded in accumulated other comprehensive income (loss).The Company bases the cost of the investment sold on the specific identification method.The available-for-sale investment consists of corporate fixed income bonds and mutual funds.If an available-for-sale investment is other than temporarily impaired, the loss is charged to either earnings or stockholders’ equity depending on our intent and ability to retain the security until we recover the full cost basis and the extent of the loss attributable to the creditworthiness of the issuer. The Company defines the fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company accounts for certain assets and liabilities at fair value.The hierarchy below lists three levels of fair value based on the extent to which inputs in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety.These levels are: 1. Level 1 - Valuations based on quoted prices in active markets for identical assets that the Company has the ability to access. 2. Level 2 - Valuations based inputs on other than quoted prices included within level 1, for which all significant inputs are observable, either directly or indirectly. 3. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. On March 31, 2010 and December31, 2009 the fair value for all of the Company’s investments was determined based upon quoted prices in active markets for identical assets (Level 1). 15 Allowance for Doubtful Accounts The Company records an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible.The Company also records an additional allowance based on certain percentages of aged receivables, which are determined based on historical experience and management’s assessment of the general financial conditions affecting the Company’s customer base. Once management determines that an account will not be collected, the account is written off against the allowance for doubtful accounts.If actual collections experience changes, revisions to the allowances may be required. We believe that our estimate of our allowance for doubtful accounts is critical because of the significance of our accounts receivable relative to total assets.If the general economy deteriorates, or factors affecting the profitability or liquidity of the industry changed significantly, then this could affect the accuracy of our allowance for doubtful accounts. Capitalized Software Research and Development Costs The Company capitalizes software development costs incurred during the period from the establishment of technological feasibility through the product’s availability for general release.Costs incurred prior to the establishment of technological feasibility and after the product is released are charged to product development expense.Product development expense includes payroll, employee benefits, other headcount-related costs associated with product development and any related costs to third parties under sub-contracting or net of any collaborative arrangements. Software development costs are amortized on a product-by product basis over the greater of the ratio of current revenues to total anticipated revenues (current and future revenues) or on a straight-line basis over the estimated useful lives of the products beginning with the initial release to customers.The Company’s estimated life for its capitalized software products is two years based on current sales trends and the rate of product release. The Company continually evaluates whether events or circumstances have occurred that indicate that the remaining useful life of the capitalized software development costs should be revised or that the remaining balance of such assets may not be recoverable.The Company evaluates the recoverability of capitalized software based on the estimated future revenues of each product. As of March 31, 2010, management believes that no revisions to the remaining useful lives or write-downs of capitalized software development costs are required. Goodwill Goodwill represents the excess of the cost of businesses acquired over the fair value of the net assets acquired at the date of acquisition. Goodwill is not amortized but rather tested for impairment at least annually. The Company performs its annual impairment test as of the first day of the fiscal fourth quarter. The impairment test must be performed more frequently if there are triggering events, as for example when our market capitalization significantly declines for a sustained period, which could cause us to do interim impairment testing that might result in an impairment to goodwill. The Company uses a two step method for determining goodwill impairment. In the first step, the Company determines the fair value of the reporting unit and compares that fair value to the carrying value of the reporting unit including goodwill. The fair value of the reporting unit is determined using various valuation techniques, including a comparable companies market multiple approach and a discounted cash flow analysis (an income approach).If the carrying value of a reporting unit exceeds its fair value, the Company performs the second step of the goodwill impairment test to measure the impairment loss, if any. The Company compares the implied fair value of goodwill with the carrying amount of goodwill.The Company determined the implied fair value of goodwill in the same manner as if the Company had acquired those business units. Specifically, the Company must allocate the fair value of the reporting unit to all of the assets of that unit, including any unrecognized intangible assets, in a hypothetical calculation that would yield the implied fair value of goodwill. 16 Our annual impairment test, which was completed during the fourth quarter of 2009, indicated that the fair value of our one reporting unit exceeded the carrying value and, therefore, the goodwill amount was not impaired for our one reporting unit. The Company determined there was no triggering event at December 31, 2009 and March 31, 2010 which could require an interim impairment analysis. The determination of the fair value of the reporting units and the allocation of that value to individual assets and liabilities within those reporting units requires the Company to make significant estimates and assumptions. These estimates and assumptions primarily include, but are not limited to: the selection of appropriate peer group companies; control premiums appropriate for acquisitions in the industries in which the Company competes; the discount rate; terminal growth rates; and forecasts of revenue, operating income, depreciation and amortization, and capital expenditures. Due to the inherent uncertainty involved in making these estimates, actual financial results could differ from those estimates. Changes in assumptions concerning future financial results or other underlying assumptions could have a significant impact on either the fair value of the reporting unit or the amount of the goodwill impairment charge. On September 21, 2005, the Company acquired the assets and certain liabilities of FieldCentrix, Inc. through its wholly-owned subsidiary, FC Acquisition Corp. Included in the allocation of the purchase price was goodwill valued at $1,100,000. The purchase agreement provided for an earn-out provision through June 30, 2007 that paid the sellers a percentage of certain license revenues and certain professional services.Due to the contingent nature of such payments, the value of the future payments was not included in the purchase price.However, as such sales transactions occurred, the related earn-out amounts were added to the purchase price, specifically goodwill. The total addition to goodwill from the date the assets of FieldCentrix, Inc. were acquired through the end of the earn-out period June 30, 2007 was $285,000. At March 31, 2010 goodwill was $1,538,000. Major Customers For the three months ended March 31, 2010 and 2009 there was one customer that accounted for 15% and 11%, respectively of total revenues.At March 31, 2010 and December 31, 2009, one customer accounted for 16% and 13%, respectively of total accounts receivable. Concentration of Credit Risk Financial instruments, which potentially subject the Company to credit risk, consist of cash equivalents and accounts receivable.The Company’s policy is to limit the amount of credit exposure to any one financial institution.The Company places investments with financial institutions evaluated as being creditworthy, or investing in short-term money market which are exposed to minimal interest rate and credit risk.Cash balances are maintained with several banks.Certain operating accounts may exceed the FDIC limits. Concentration of credit risk, with respect to accounts receivable, is limited due to the Company’s credit evaluation process.The Company sells its products to customers involved in a variety of industries including information technology, medical devices and diagnostic systems, industrial controls and instrumentation and retail systems.While the Company does not require collateral from its customers, it does perform continuing credit evaluations of its customer’s financial condition. Fair Value of Financial Instruments The cash and cash equivalents, trade accounts receivable, other assets, trade accounts payable, and accrued expenses carrying amounts at face value approximate fair value because of the short maturity of these instruments. The investments in debt securities classified as available for sale are measured using quoted market prices multiplied by the quantity held where quoted market prices were available. The fair value of goodwill is determined by estimating the expected present value of future cash flows without reference to observable market transactions. 17 Accounting for Income Taxes Deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and operating loss and tax credit carryforwards and are measured using the enacted tax rates and laws that will be in effect when the difference and carryforwards are expected to be recovered or settled.A valuation allowance for deferred tax assets is provided when we estimate that it is more likely than not that all or a portion of the deferred tax assets may not be realized through future operations.This assessment is based upon consideration of available positive and negative evidence which included, among other things, our most recent results of operations and expected future profitability.We consider our actual historical results to have a stronger weight than other more subjective indicators when considering whether to establish or reduce a valuation allowance on deferred tax assets. The Company prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.Estimated interest is recorded as a component of interest expense and penalties are recorded as a component of general and administrative expenses.Such amounts were not material for 2009 and 2008 and did not have a material impact on our financial position. Currency Translation The accounts of the international subsidiaries and branch operations translate the assets and liabilities of international operations by using the exchange rate in effect at the balance sheet date. The results of operations are translated at average exchange rates during the period. The effects of exchange rate fluctuations in translating assets and liabilities of international operations into U.S. dollars are accumulated and reflected as a currency translation adjustment as other comprehensive loss in the accompanying consolidated statements of stockholders’ equity. Transaction gains and losses are included in net (loss). General and administrative expenses include exchange (losses) gains of ($23,000) and $23,000 for the three months ended March 31, 2010 and 2009, respectively. Net Loss Per Share Earnings per share is computed on the basis of the weighted average number of shares and common stock equivalents outstanding during the period.In the calculation of diluted earnings per share, shares outstanding are adjusted to assume conversion of the Company’s non-interest bearing convertible stock and exercise of options as if they were dilutive.In the calculation of basic earnings (loss) per share, weighted average numbers of shares outstanding are used as the denominator. For the three months ended March 31, 2010 and 2009, the Company had a net loss.As of March 31, 2010 there were 1,000 net additional dilutive shares assumed to be converted at an average exercise price of $3.30. There were no net additional dilutive shares assumed to be converted as of March 31, 2009.In addition, 100% of the outstanding convertible preferred stock of 826,000 shares was eligible to be converted into common stock. For purposes of this calculation, if converted, it would have been assumed that they were converted into common stock and the related dividends were not paid.However, all options outstanding at March 31, 2010 to purchase shares of common stock and shares of common stock issued on the assumed conversion of the eligible preferred stock were excluded from the diluted loss per common share calculation as the inclusion of these options would have been antidilutive. 18 Three Months Ended March 31, Numerator: Net loss allocable to common stockholders $
